COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 CASA FORD, INC.,                                   §                No. 08-20-00089-CV

                                Appellant,          §                   Appeal from the

 v.                                                 §             327th Judicial District Court

 JOHN L. WARNER,                                    §              of El Paso County, Texas

                                Appellee.           §               (TC#2019-DCV-4643)

                                         JUDGMENT

       The judgment issued on August 23, 2021 is withdrawn, and the following is the judgment

of this Court.

       The Court has considered this cause on the record and concludes there was error in the

judgment. We uphold the Arbitration Agreement but strike the two attorneys’ fees provisions. We

therefore reverse the judgment and remand with instructions to the trial court to enter an order

consistent with this Court’s opinion. We further order that Appellant and Appellee each pay one-

half (1/2) the costs of this appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH OF NOVEMBER, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justicre

Before Rodriguez, C.J., Palafox, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)
Palafox, J., Would dissent